TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00259-CV


                                         M. S., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




            FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-FM-12-006947, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING

                                            ORDER

PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on May 5, 2014.

By request to this Court dated May 14, 2014, Chavela Crain requested an extension of time in

which to complete the record.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Chavela Crain is hereby ordered to

file the reporter’s record in this case on or before May 27, 2014. If the record is not filed by that

date, Crain may be required to show cause why she should not be held in contempt of court.
              It is ordered on May 15, 2014.



Before Chief Justice Jones, Justices Pemberton and Rose